DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Kotani et al. (US Patent No. 8,953,046 B2).
In considering claim 1, Kotani et al. discloses all the claimed subject matter, note 1) the claimed an obtaining unit configured to obtain information regarding a plurality of apparatuses for obtaining a plurality of images captured from a plurality of directions for use in generating a virtual viewpoint image is met by the plurality of fixed cameras (Figs. 1A-2, col. 3, line 6 to col. 4, line 46), 2) the claimed an identification unit configured to identify, among the plurality of apparatuses, an apparatus that is in an abnormal state, based on the information obtained by the obtaining unit is met by the management server PC 201 which determines all the PCS or cameras function normally in step S1407 (Figs. 2 and 14, col. 8, line 21 to col. 9, line 46), and 3) the claimed a display control unit configured to perform control to display cause a display unit to display information indicating one or a plurality of apparatuses, among the plurality of apparatuses, that are in a predetermined relationship with the apparatus identified by 
In considering claim 2, the claimed wherein the plurality of apparatuses include at least either a plurality of image capturing apparatuses configured to capture images from the plurality of directions or a plurality of processing apparatuses configured to obtain images captured by the plurality of image capturing apparatuses and transmit the obtained images is met by the plurality of fixed cameras (Figs. 1A-2, col. 3, line 6 to col. 4, line 46).
In considering claim 3, the claimed wherein the apparatus that is in the predetermined relationship with the apparatus identified by the identification unit is an apparatus that is in at least one of the following relationships: a connection relationship with the apparatus identified; and a predetermined relationship in terms of at least either the installation position or the imaging target area is met by the plurality of fixed cameras which are installed along a moving route of the virtual viewpoint such that shooting regions of the cameras overlap with each other (Figs. 1A-2, col. 3, line 6 to col. 4, line 46).
In considering claim 4, the claimed wherein the apparatus that is in the predetermined relationship with the apparatus identified by the identification unit is one of the following: an apparatus included in the same connection group as that in which the identified apparatus is included; an apparatus installed in the same installation area as that in which the identified apparatus is installed; and an apparatus corresponding to the same imaging target area as that to which the identified apparatus corresponds is met by the plurality of fixed cameras which are installed along a moving route of the 
In considering claim 5, 1) the claimed wherein apparatuses included in the same connection group are interconnected with each other directly or indirectly via another apparatus, apparatuses installed in the same installation area are a plurality of apparatuses installed in the predetermined same area which is part of the installation locations of the plurality of apparatuses is met by each shooting camera 101 which is connected to a capture PC 202 with a High Definition Serial Digital Interface (HD-SDI) cable and a video is transmitted to an image processing PC via the capture PC 202 (Figs. 1A-2, col. 3, line 6 to col. 4, line 46), and 2) the claimed apparatuses corresponding to the same imaging target area are a plurality of image capturing apparatuses whose imaging areas include the specified same area or a plurality of processing apparatuses that obtain and transmit images captured by the plurality of image capturing apparatuses is met by the plurality of fixed cameras which are installed along a moving route of the virtual viewpoint such that shooting regions of the cameras overlap with each other (Figs. 1A-2, col. 3, line 6 to col. 4, line 46).
In considering claim 6, the claimed wherein the apparatus that is in the abnormal state among the plurality of apparatuses is at least one of the following: an apparatus in a state in which it is impossible to perform a predetermined operation; an apparatus having a parameter related to the state of the apparatus being out of a predetermined range; an apparatus having a parameter related to the state of the apparatus being different from plurality of other apparatuses; and an apparatus that is not in synchronization with another apparatus is met by the management server PC 201 which 
In considering claim 7, the claimed wherein the information obtained by the obtaining unit includes at least one of the following: information regarding a state of a connection of the plurality of apparatuses; information regarding a state of an output of the plurality of apparatuses; information regarding a state of temperature of the plurality of apparatuses; and information regarding an imaging parameter of the plurality of apparatuses is met by if one image processing PC does not respond (NO in step S1405), in step S1410, the management server PC 201 performs an alert display illustrated in FIG. 15B (Figs. 15A-15C, col. 8, line 21 to col. 9, line 46).
In considering claim 8, the claimed wherein the information obtained by the obtaining unit includes at least one of the following: identification information of the plurality of apparatuses; information regarding a connection relationship of the plurality of apparatuses; information regarding an installation position of the plurality of apparatuses; and information regarding an imaging target area corresponding to the plurality of apparatuses is met by if one image processing PC does not respond (NO in step S1405), in step S1410, the management server PC 201 performs an alert display illustrated in FIG. 15B (Figs. 15A-15C, col. 8, line 21 to col. 9, line 46).
In considering claim 9, the claimed wherein the display control unit performs control to cause the display unit to display at least one of the following: information indicating a position of the one or the plurality of apparatuses; information indicating a connection relationship of the one or the plurality of apparatuses; and information indicating an imaging target area corresponding to the one or the plurality of 
In considering claim 10, the claimed wherein the display control unit performs control to cause the display unit to display information indicating the one or the plurality of apparatuses so as to be superimposed on an image indicating an installation place of the plurality of apparatuses is met by the plurality of fixed cameras which are installed along a moving route of the virtual viewpoint such that shooting regions of the cameras overlap with each other (Figs. 1A-2, col. 3, line 6 to col. 4, line 46).
In considering claim 12, the claimed wherein the display control unit performs control to cause the display unit to display at least one of information indicating a connection group corresponding to the one or the plurality of apparatuses, information indicating an installation area corresponding to the one or the plurality of apparatuses, and information indicating an imaging target area corresponding to the one or the plurality of apparatuses, and also display one of information indicating a connection group that does not correspond to the one or the plurality of apparatuses, information indicating an installation area that does not correspond to the one or the plurality of apparatuses, and information indicating an imaging target area that does not correspond to the one or the plurality of apparatuses such that the former at least one of information is distinguishable from the latter at least one of information is met by if one image processing PC does not respond (NO in step S1405), in step S1410, the management server PC 201 performs an alert display illustrated in FIG. 15B (Figs. 15A-15C, col. 8, line 21 to col. 9, line 46).

In considering claim 14, the claimed wherein the display control unit performs control cause the display unit to display information indicating the one or the plurality of apparatuses and performs control not to cause the display unit to display an apparatus that is not included in the one or the plurality of apparatuses is met by an alert display (Figs. 15A-15C, col. 8, line 21 to col. 9, line 46).
In considering claim 15, the claimed wherein the display control unit performs control to cause the display unit to display, together with information indicating the one or the plurality of apparatuses, at least either information regarding a state of the one or the plurality of apparatuses or a warning message is met by an alert display (Figs. 15A-15C, col. 8, line 21 to col. 9, line 46).
	Claims 16-18 are rejected for the same reason as discussed in claims 1-3, respectively.
Claim 19 is rejected for the same reason as discussed in claim 1 above.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (US Patent No. 8,953,046 B2) in view of Watson et al. (US Patent No. 10,523,929 B2).
In considering claim 11, Kotani et al. discloses all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the image indicating the installation position of the plurality of apparatus is an image indicating a stadium. Watson et al. teach that in some implementations, such as when video content 101 includes a video feed from a sporting event, 3D module 143 may create a 3D model of static objects in the scene, e.g., the field and the stadium where the event is played (col. 5, lines 35-57). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stadium as taught by Watson et al. into Kotani et al.’s system since it is merely amount of selecting a desirable image.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Carlsson et al. (US Patent No. 7,864,215 B2) disclose method and device for generating wide image sequences.
	Houskeeper (US Patent No. 6,014,163) discloses multi-camera virtual set system employing still store frame buffers for each camera.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

June 17, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422